Title: From George Washington to Peter Muhlenberg, 24 September 1782
From: Washington, George
To: Muhlenberg, Peter


                  Sir
                     
                     Head Quarters 24th Sepr 1782
                  
                  I have recd your favors of the 15th of Augt and 5th instant. and am extremely sorry to hear that your prospects of recruiting are so unpromising—I imagine you will have received orders from Major General Greene, before this reaches you, to remain in Virginia with the Recruits of that State.  Should you not, you will look upon this as an order for that purpose—You will take all possible pains to have the Recruits instructed in their duty and fitted for service—your wants you will from time to time make known to the secretary at War, and report to me every now and then—once a Month at least, the progress you make in recruiting.  I am &c.
                  
               